
	
		I
		112th CONGRESS
		1st Session
		H. R. 1499
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Shimkus (for
			 himself and Mr. Carnahan) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To create clean energy jobs and set efficiency standards
		  for small-duct high-velocity air conditioning and heat pump systems, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 SDHV Energy Efficiency Standards for
			 America Act of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)The Department of Energy grouped small-duct
			 high-velocity systems with all air conditioners and heat pumps in a final rule
			 published on January 22, 2001.
			(2)The Department of Energy subsequently
			 published and established the minimum efficiency standard for small-duct
			 high-velocity systems and informed all manufacturers of these products to
			 request exception relief in order to legally sell these products in the United
			 States.
			3.Standards for
			 small-duct high-velocity air conditioning and heat pump systems
			(a)StandardsSection 325(d) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(d)) is amended—
				(1)in paragraph (1),
			 by adding at the end the following:
					
						(C)Small-duct high-velocity systems:
				11.00 for products manufactured on or after January 23,
				2006.
						;
				and
				(2)in paragraph (2),
			 by adding at the end the following:
					
						(C)Small-duct high-velocity systems: 6.8 for
				products manufactured on or after January 23,
				2006.
						.
				(b)DefinitionSection 321 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6291) is amended by adding at the end the following
			 new paragraph:
				
					(67)Small-duct,
				high velocity systemThe term small-duct, high-velocity
				system means a heating and cooling product that contains a blower and
				indoor coil combination that—
						(A)is designed for,
				and produces, at least 1.2 inches of external static pressure when operated at
				the certified air volume rate of 220–350 cubic feet per minute per rated ton of
				cooling; and
						(B)when applied in the field, uses high
				velocity room outlets generally greater than 1,000 feet per minute that have
				less than 6.0 square inches of free
				area.
						.
			(c)Amendment of
			 standards
				(1)In
			 generalThe Secretary may, by rule, amend the standards
			 established for small-duct high-velocity air conditioning and heat pump systems
			 under the amendments made by this section.
				(2)Effective
			 dateStandards as amended pursuant to paragraph (1) shall not
			 take effect less than 5 years after the final rule making the amendment is
			 published.
				(3)DeterminationNot later than June 30, 2012, the Secretary
			 shall publish a final rule to determine whether standards for small-duct,
			 high-velocity systems should be amended.
				
